                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 4:05-cr-00015-SEB-VTW
                                                    )
DEAN O. CART,                                       ) -01
                                                    )
                             Defendant.             )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Van T. Willis’ Report and Recommendation that

Dean O. Cart’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, the Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of time served in the custody of the Attorney General or his

designee, with lifetime supervised release to follow. In addition to the mandatory conditions of

supervision, the conditions outlined in the Magistrate Judge's Report and Recommendation shall

be imposed.

       SO ORDERED.
                    7/14/2021
       Date: ______________________              _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
